Citation Nr: 1445109	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was last before the Board in March 2014, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A preponderance of the evidence is against a finding that hypertension had its clinical onset, increased in severity or is otherwise related to service; it was not caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated February 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (West 2012 & Supp. 2012).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  To date, no further records outside the claims file have been identified by the Veteran.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded a VA examination for his hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds the April 2014 examination is adequate for the purpose of evaluating the Veteran's hypertension, as it involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, with respect to the Veteran's hypertension, the examiner considered whether that disability was caused by or aggravated by the Veteran's service-connected diabetes mellitus.

The Board notes that a medical opinion on the issue of direct service connection for hypertension has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's active military service, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  The Veteran does not claim and the record does not suggest that hypertension had its clinical onset in service.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA medical opinion to be obtained on the issue of direct service connection for hypertension.  Simply stated, the standards of McLendon are not met in this instance. 20 Vet. App. at 79.

The Board is also satisfied as to substantial compliance with its March 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included attempting to ascertain whether there were outstanding treatment records relating to the Veteran's hypertension.  In April 2014, the Veteran was sent a letter requesting information regarding any outstanding treatment relating to his hypertension.  The Veteran did not respond.  The Veteran was also afforded a VA examination to address the relationship, if any, between his hypertension and diabetes.  The VA examiner opined as to whether hypertension was caused or aggravated by diabetes and provided a rationale to support all conclusions drawn.  Accordingly, the Board finds that there has been substantial compliance with its March 2014 remand directives.  Id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, where a veteran asserts entitlement to a chronic disability but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.309(a) by demonstrating a continuity of symptomatology since service, but only if the chronic disability is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).  In this instance, hypertension listed as chronic disabilities under 38 C.F.R. § 3.309(a).  As such, the Board will consider service connection for hypertension under the theory of continuity of symptomatology.  

Further, as hypertension is listed as a chronic disability under 38 C.F.R. § 3.309(a), a showing that hypertension manifested to a degree of 10 percent within one year of the Veteran's separation from service will suffice to establish service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2013).

First, the Board has considered whether service connection is warranted for hypertension on a presumptive basis.  However, the record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his service discharge.  Rather, the evidence shows that the Veteran developed hypertension in 2008, many years following the Veteran's separation from service.  See Veteran's Claim (hypertension began in May 2008); April 2014 VA Examination Report (hypertension had its onset in 2008).  There is simply no evidence showing hypertension had its onset within a year of the Veteran's service. As such, presumptive service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that there is no indication that the Veteran's hypertension was caused or aggravated by his service on a direct basis.  In that regard, the service treatment records are negative for a diagnosis of hypertension, the first indication of a diagnosis of hypertension is not until 2008, nearly 40 years following service separation, and a medical professional has not related the current hypertension to service.  To the contrary, the medical opinions in this case found that hypertension began many years following service.  Thus, there is no indication of chronicity in service or continuity of symptoms since service.  Significantly, the Veteran has not contended that his hypertension was caused or aggravated by his service.  Thus, service connection for hypertension on a direct basis is not warranted.

The Board also notes that although the Veteran has not contended that his hypertension was due to herbicide exposure in service, such relief is also not warranted as hypertension is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2013).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  Moreover, there is no competent evidence suggesting a relationship between the Veteran's hypertension and his presumed herbicide exposure in service and service connection is not warranted on that basis.

Next, with regard to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, the Board finds that the evidence weighs against such a finding.  The Board places great probative weight on the April 2014 VA examiner's opinion that hypertension was not caused or aggravated by diabetes mellitus.  It was explained that the Veteran's hypertension and diabetes were diagnosed following open heart surgery.  Coronary artery disease, which necessitated the open heart surgery, does not cause hypertension, and the examiner found that it is likely that hypertension preexisted the Veteran's diabetes mellitus (which would preclude diabetes mellitus as a cause).  The examiner also found no evidence in the records that hypertension was aggravated the Veteran's diabetes mellitus.  As the examiner offered a clear opinion with a supporting rationale, the Board affords the April 2014 VA examiner's opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

On the other hand, the Veteran submitted a statement from Dr. M.C., dated October 2009.  He states:
	
[The Veteran] currently suffers from diabetes which preceded his diagnosis of hypertension.  Since it is well known that diabetes can precipitate hypertension, I feel that it is entirely possible that the hypertension is a direct result of his diabetes type II.

(emphases added).  This statement, however, is speculative in nature.  It is entitled to limited probative weight as Dr. M.C. merely concludes that it is possible, rather than probable, that the Veteran's hypertension is caused by his service-connected diabetes mellitus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative).  

Likewise, the Veteran appears to argue that his service-connected diabetes mellitus caused or aggravated his hypertension.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of hypertension in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998).  To the extent the Veteran has some general medical knowledge in this regard, his opinion is less probative than that of the VA physician.  

Thus, the April 2014 VA examiner's opinion outweighs the speculative opinion of Dr. M.C. and the lay opinion of the Veteran.  As discussed above, the VA examiner offered an opinion-that hypertension was not caused or aggravated by diabetes mellitus-and supported that opinion with a rationale.  The evidence counter to the April 2014 VA examiner's opinion is of very limited probative weight.  Thus, a preponderance of the evidence is against a finding that secondary service connection is warranted.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, the doctrine of reasonable doubt is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for hypertension, to include as due to service-connected type II diabetes mellitus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


